Citation Nr: 0507447	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  91-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for laceration of the left upper thigh, 
post-operative with tissue loss and adherent scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1990 decision by 
the RO which denied an increased rating for the veteran's 
left thigh disability.  A personal hearing before a member of 
the Board in Washington, D.C. was held in January 1992.  The 
Board remanded the appeal to the RO for additional 
development in March 1992, June 1994, January 1998, June 
1999, and August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In August 2003, the Board remanded the appeal to the RO, in 
part, for another examination, if possible, with the same VA 
physician who examined the veteran in July 2000.  The 
examiner was asked to review the claims file and provide 
responses to specific questions regarding the left thigh 
disability and to comment on what, if any, affect the post-
service left knee and back injuries had on the service-
connected disability.  

Initially, it is noted that the July 2000 VA examination 
report, conducted in Columbia, SC, is not in the claims file 
and must be obtained and associated with the file.  

While the veteran was examined by VA in September 2004, the 
examiner's responses were either inadequate, ambiguous, 
contradictory, or unresponsive to the questions posed.  For 
example, the examiner failed to respond to the first 
question, to identify the muscles or nerves involved in the 
left thigh injury.  At one point, the examiner noted that the 
scar was non tender to palpation, but later indicated that it 
was mildly tender at the distal extent.  There was no 
discussion concerning the degree or severity of any actual 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination or uncertainty of 
movement relating to the service-connected thigh disability, 
other than by way of history, and no mention of functional 
loss during flare-ups under 38 C.F.R. §§ 4.40 and 4.45, or 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the examiner indicated that he reviewed the claims 
file, including private medical records from the "Houston" 
Clinic (actually the Hughston Clinic), it would appear that 
his review was cursory at best.  He made no mention of the 
fact that the records clearly show post-service industrial 
injuries to the veteran's back in 1981 or 1982, and to his 
left knee in 1985, and that he underwent subsequent surgeries 
because of the injuries.  The first objective evidence of an 
altered gait was noted on VA examination in December 1994.  
However at that time, the veteran favored his right leg and 
actually placed more weight on the left leg, contradicting 
the veteran's assertion that he favored his left leg.  
Despite this evidence in the file, the examiner seemed to 
suggest that his current left knee disability was caused by 
an altered gait due to the service-connected left thigh 
disability.  

Given the absence of relevant clinical information and 
failure to obtain the requested medical opinions, the Board 
is compelled to remand the appeal for additional development.  
See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 
Stegall v. West, 11 Vet. App. 268 (1998).  

Also, the record indicates that the veteran has been 
unemployed for some time.  However, there is nothing 
indicating whether he has applied for or been awarded Social 
Security disability.  Therefore, an inquiry should be made to 
determine whether he is receiving Social Security disability.  
If so, the RO should obtain copies of the decision and the 
medical records relied upon to award benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

Finally, it appears that no attempt was made to comply with 
the remand instructions to obtain specific service medical 
records for treatment of the veteran's left thigh injury in 
1967.  The Board is aware that a response from the National 
Personal Records Center (NPRC) in July 2003, was to the 
effect that additional information was needed to conduct a 
search.  Although the veteran could not provide a specific 
name of the hospital where he was treated, the service 
medical records reflect that most of his treatment during 
that time frame, including for an unrelated malady one week 
prior to the left thigh injury, was at the 129th Aviation 
Dispensary, APO 96307.  Accordingly, the RO should attempt to 
obtain any pertinent clinical records for treatment at that 
Dispensary around October 12, 1967.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain a list of all VA and non-VA 
health care providers who have treated 
him for his service-connected left thigh 
disability from 2000 to the present, and 
obtain records from each health care 
provider identified.  The veteran should 
also be asked to provide the name and 
address of his employer in 1980/1981 when 
he sustained a back injury and to 
indicate whether a claim for Worker's 
Compensation was filed.  The RO should 
also obtain a copy of the July 2000 VA 
surgical examination report, and 
associate it with the claims file.  (See 
9/00 SSOC).  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available clinical records for treatment 
at the 129th Aviation Dispensary, APO 
96307, in October 1967.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

3.  The veteran should also be asked to 
clarify whether he is currently receiving 
or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the award of Social Security disability 
benefits, including the administrative 
decision and the medical records relied 
upon concerning that claim.  

4.  The veteran should be afforded a VA 
surgical examination to determine the 
current severity of his laceration of the 
left upper thigh.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  It would 
be helpful if the examiner preface each 
response with the Roman numeral of the 
question posed.  

The examiner should note that records 
from Hughston Orthopedic Center are in 
the claims file and should be reviewed 
along with the service medical records.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

I.  Identify all muscle groups and 
nerves affected, and the 
manifestations and degree of 
severity of any muscle or nerve 
damage caused solely by the left 
thigh injury.  

II.  Include a detailed description 
of all scars resulting from the 
thigh injury and subsequent surgery, 
whether any scars are painful or 
tender on objective demonstration, 
whether they limit function or 
whether they are poorly nourished 
with repeated ulceration.  

III.  Discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement) and the severity of same.  

IV.  Indicate whether there is 
evidence of loss of deep fascia or 
of muscle substance or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

V.  The examiner should review the 
treatment records from Hughston 
Orthopedic Clinic showing a history 
of industrial accidents involving 
the veteran's lumbosacral spine in 
the early 1980's, and his left knee 
in 1985 (see March 1988 and 1989 
reports), and include a discussion 
of the injuries and subsequent 
treatment and offer opinion as to 
what, if any, affect the post-
service left knee and back injuries 
have on the service-connected left 
thigh disability.  Any co-existing 
conditions unrelated to the service-
connected left thigh injury should 
be dissociated from the service-
connected disability, if feasible.  

VI.  Discuss whether the veteran has 
limitation of motion of any joint 
attributable to the service-
connected left thigh injury.  If so, 
the actual and normal ranges of 
motion should be listed.  In 
addition, the examiner should be 
asked to determine whether any joint 
affected by the thigh injury in 
service results in weakened 
movement, excess fatigability, or 
incoordination attributable to a 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

VI.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when any joint affected 
by the service-connected disability 
is used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's left thigh disability in 
accordance with the specified criteria.  
However, the examiner must not assign a 
rating to the veteran's disability.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims.  
The RO's consideration should include 
both the old and the revised rating 
criteria for scars and or muscle 
injuries, as applicable.  It should be 
noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
changes.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


